Citation Nr: 1523326	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  07-37 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for tension headaches, evaluated as 10 percent disabling from October 11, 2005 and as 50 percent disabling from March 17, 2011.

2.  Entitlement to a higher initial rating for recurrent episodes of momentary loss of consciousness and blackouts, rated as 20 percent disabling from October 11, 2005, as 40 percent disabling from November 10, 2007 and as 20 percent disabling from August 1, 2010.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than October 11, 2005 for a grant of service connection for tension headaches, to include whether there was clear and unmistakable error (CUE) in a January 1979 rating decision denying entitlement to service connection for migraine headaches with blackouts.

5.  Entitlement to an effective date earlier than October 11, 2005 for a grant of service connection for recurrent episodes of momentary loss of consciousness and blackouts, to include whether there was clear and unmistakable error (CUE) in a January 1979 rating decision denying entitlement to service connection for migraine headaches with blackouts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Driever


INTRODUCTION

The Veteran had active service in the United States Army from February 1974 to February 1976 and from May 1976 to November 1977.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a November 2006 Decision Review Officer Decision, in which the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO) granted the Veteran service connection for tension headaches, assigned that disability an initial noncompensable (0 percent) rating, effective from February 8, 2005, granted him service connection for recurrent episodes of momentary loss of consciousness and blackouts, and assigned that disability an initial 20 percent rating, effective from October 11, 1005.  The Veteran appealed the effective dates assigned the grants of service connection and the initial 0 and 20 percent ratings the RO assigned the disabilities, respectively.  

By Decision Review Officer Decision dated September 2007, the RO increased the initial 10 percent rating assigned the Veteran's tension headaches to 10 percent, effective from February 8, 2005.  By rating decision dated June 2009, the RO increased the rating assigned the recurrent episodes of momentary loss of consciousness and blackouts to 40 percent, effective from November 10, 2007.  

By rating decisions dated December 2009 and May 2010, the RO determined that it had clearly and unmistakably erred in its November 2006 Decision Review Officer Decision and June 2009 rating decision by assigning the grant of service connection for tension headaches an effective date of February 8, 2005, and by assigning the recurrent episodes of momentary loss of consciousness and blackouts an increased 40 percent rating, effective the entire time period beginning on November 10, 2007.  The RO changed the effective date of the grant of service connection to October 11, 2005 and reduced the 40 percent rating to 20 percent, effective from August 1, 2010.  

The Veteran testified in support of these claims during a hearing held before the undersigned Veterans Law Judge in Washington, D.C., in January 2011.  The same month, the Board remanded these claims to the RO for additional development.  

While the claims remained in appellate status, in an April 2013 rating decision, the RO increased the rating assigned the Veteran's tension headaches to 50 percent, effective from March 17, 2011.  

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal thus contemplates this electronic record in addition to the documents in the physical claims file.   

The claims of entitlement to a higher initial rating for tension headaches, evaluated as 10 percent disabling from October 11, 2005 and as 50 percent disabling from March 17, 2011, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  During the entire course of this appeal, the Veteran experienced, at most, three to four minor seizures or seizure-like episodes weekly.

2.  In June 2010, he experienced a major, tonic-clonic seizure.  

3.  The RO received the Veteran's original claim for service connection for headaches and blackouts on November 25, 1977, which it denied in a rating decision dated January 12, 1979.  

4.  The Veteran did not appeal the January 12, 1979 decision, instead filing another claim for service connection for headaches in September 1983.

5.  The RO again denied this claim by rating decision dated December 1983, an action the Veteran did not appeal.

6.  The Veteran filed another claim for service connection for headaches in July 2001, which the RO denied in an unappealed rating decision dated March 2002.

7.  The RO next heard from the Veteran on October 11, 2005, when it received his request to reopen the previously denied claims for service connection for headaches and blackouts.   

8.  On January 12, 1979, when first denying the Veteran service connection for headaches and blackouts, the RO correctly applied the law then in effect, but even assuming it was not then privy to the correct facts, any associated error was not outcome determinative.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 20 percent for recurrent episodes of momentary loss of consciousness and blackouts, from October 11, 2005, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.27, 4.121, 4.122, 4.124a, Diagnostic Codes (DCs) 8999-8911 (2014).

2.  The criteria for entitlement to an initial rating in excess of 40 percent for recurrent episodes of momentary loss of consciousness and blackouts, from November 10, 2007, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.27, 4.121, 4.122, 4.124a, Diagnostic Codes (DCs) 8999-8911 (2014).

3.  The criteria for entitlement to an initial rating 40 percent rating for recurrent episodes of momentary loss of consciousness and blackouts, from August 1, 2010, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.27, 4.121, 4.122, 4.124a, Diagnostic Codes (DCs) 8999-8911 (2014).

4.  The January 1979 rating decision, in which the RO denied the Veteran service connection for, in part, blackouts, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014). 

5.  The March 2002 rating decision, in which the RO denied the Veteran service connection for headaches, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014). 


6.  The criteria for entitlement to an effective date earlier than October 11, 2005 for a grant of service connection for tension headaches, to include whether there was CUE in a January 1979 rating decision denying entitlement to service connection for migraine headaches with blackouts, are not met.  38 U.S.C.A. §§ 5101, 5109A, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.105, 3.400, 20.1403 (2014). 

7.  The criteria for entitlement to an effective date earlier than October 11, 2005 for a grant of service connection for recurrent episodes of momentary loss of consciousness and blackouts, to include whether there was CUE in a January 1979 rating decision denying entitlement to service connection for migraine headaches with blackouts, are not met.  38 U.S.C.A. §§ 5101, 5109A, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.105, 3.400, 20.1403 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, of which portion of the evidence the claimant is to provide and of which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The VCAA generally does not apply to claims involving CUE, whether the RO or Board issued the decision being collaterally attacked.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (claims involving CUE are not conventional appeals, but rather requests for revision of previous decisions, a collateral attack of a final decision, demanding a claimant establish error on the basis of the evidence of record at the time of that decision).  

Here, with regard to the claim for a higher initial rating and the finality element of the earlier effective date claims, the Veteran does not assert that VA violated its duty to notify or that there is any pertinent, outstanding evidence VA needs to secure in support of his appeal.  He also does not assert that the VA examinations he underwent during the course of this appeal in support of his claim for a higher initial rating are inadequate to decide that claim.  No further notice or assistance is thus needed.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 

II.  Analysis

A.  Higher Initial Rating - Loss of Consciousness and Blackouts

The Veteran seeks a higher initial rating for service-connected episodes of loss of consciousness and blackouts.  According to written statements he submitted in October 2005, May 2006, August 2006, March 2007, November 2007, April 2010 and September 2014, his January 2011 hearing testimony, and medical histories he reported during treatment visits and VA examinations, he has been experiencing seizure-like episodes (tingling sensations, blackouts for up to 15 minutes, losses of consciousness and headaches, the latter rated separately) since service secondary to an in-service head injury, but these episodes began worsening in frequency and necessitating regular treatment in 1999.  Allegedly, since then, his condition, now diagnosed as a seizure disorder (described as generalized non-convulsive epilepsy), has not improved, resulting in up to three minor seizures weekly or one major seizure monthly, necessitating the use of multiple medications and treatment once monthly, rendering him unable to function, including in a job, and confined to his home.   

The Board acknowledges these assertions, and, as explained below, the evidence, considered in its entirety, satisfies the criteria for a higher initial rating for service-connected momentary episodes involving losses of consciousness and blackouts, but only from August 1, 2010.  

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects a Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in this case, an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The Veteran's momentary episodes of loss of consciousness and blackouts are rated as 20 percent disabling from October 11, 2005, as 40 percent disabling from November 10, 2007, and as 20 percent disabling from September 1, 2010, pursuant to DCs 8999-8911, initially by analogy to petit mal epilepsy (no diagnosis of seizure disorder during the early part of the appeal).  See 38 C.F.R. § 4.20 (permissible to rate unlisted condition under closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous); 38 C.F.R. § 4.27 (hyphenated DC used when a rating under one DC requires use of additional DC to identify basis for assigned rating); 38 C.F.R. § 4.124a, DC 8911 (2014).    

Epilepsy or seizure disorders are rated under the General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula).  38 C.F.R. § 4.124a, DCs 8910 and 8911 (2014).  Grand mal epilepsy is rated as major seizures, and petit mal epilepsy is rated as minor seizures.  Id.  A "major seizure" is characterized by a generalized tonic-clonic convulsion with unconsciousness.  A "minor seizure" consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type), or sudden loss of postural control (akinetic type).  Id. at Notes (1) and (2). 

Similarly, psychomotor seizures will be rated under the General Rating Formula as "major seizures" when characterized by automatic states and/or generalized convulsions with unconsciousness.  Psychomotor seizures will be rated as "minor seizures" when characterized by brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances.  38 C.F.R. § 4.124a, DC 8914 (2014).  

For the Veteran to establish entitlement to a higher initial rating in this case, the evidence needs to show that, from October 11, 2005 to November 9, 2007, or since August 1, 2010, he experienced at least one major seizure in the last six months or two in the last year, or is experiencing on average five to eight minor seizures weekly (criteria for a 40 percent rating under DC 8911).  For the Veteran to establish entitlement to a higher initial rating from November 10, 2007, the evidence needs to show that he experienced at least one major seizure in four months over the last year, or is experiencing nine to ten minor seizures weekly (criteria for a 60 percent rating under DC 8911).  

Competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted to establish the frequency of seizures or epileptic attacks.  The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized).  38 C.F.R. § 4.121 (2014).  

The losses of consciousness and blackouts from which the Veteran suffers initially manifested during service, primarily in association with headaches.  According to the Veteran, he continued to experience the same medical problems after service, including from 1983 to 1993, when he participated in a work-study program.  Medical records of these problems are reportedly not available due to a fire that occurred at the Veteran's home.  VA outpatient treatment records indeed show that such a fire occurred in 2006, destroying all of the Veteran's belongings.   

The Veteran alleges that he did not seek regular treatment for the losses of consciousness and blackouts for many years as he was embarrassed by these problems.  Treatment records dated from 2001, however, appear to substantiate his assertion that these problems continued to manifest following service, almost always in conjunction with headaches, and also his assertion that they began to worsen in 1999.  It appears that, for a substantial period of time, both the Veteran and various doctors were scratching their heads regarding the etiology of these problems.  For reasons unknown, perhaps due to a lack of savvy with regard to medical matters or a lack of assertiveness or a failure to pursue further treatment on the Veteran's part, or the intervening manifestation of another very severe medical condition, doctors conducted only preliminary testing in response to the Veteran's reported complaints.  This is so despite the consistency of the Veteran's reports, including regarding regularly manifesting headaches and associated losses of consciousness, blackouts and dizziness, a September 2001 electroencephalogram (EEG) showing an isolated single white matter lesion on the brain of unknown significance and excessive theta activity in the left fronto-temporal area, and various recommendations to follow up.  

Eventually, in June 2010, doctors diagnosed a seizure disorder, but some still dispute the accuracy of such a diagnosis.  Regardless of whether the Veteran's seizure-like episodes represent an actual seizure disorder or not, the fact remains that, since the beginning of this appeal period, the Veteran has reported or doctors and VA examiners have noted only one convulsive (major) seizure and, at most, three to four minor (non-convulsive) seizures weekly.  

Very rarely during the course of this appeal did the Veteran specify the number of seizure-like episodes he was experiencing.  Rather, he most often reported frequent headaches sometimes accompanied by losses of consciousness, dizziness, giddiness and blackouts.  He also reported that he often felt like he was going to pass out.  In July 2001, he specified that he had had 4 losses of consciousness during the last month.  In April 2002, he reported a history of nine blackout spells lasting 15 seconds.  

During an August 2006 VA examination, he reported an in-service history of episodes occurring twice weekly and a post-service history of episodes occurring twice monthly, including one manifesting two weeks prior to the examination.  That year during VA treatment visits, he reported that he used marijuana as it kept him seizure free.  In July 2008, he reported two seizures in the last six months.   In November 2008, he reported having collapsed and losing consciousness for 15 minutes.  

During a VA examination conducted in May 2009, he reported blackout episodes twice weekly or three to four times monthly.  In July 2009, he was found unresponsive in his hospital bed, and, after a couple of minutes, started moaning, an episode diagnosed as a loss of consciousness.  In August 2009, he had a dizzy spell, which he reported he had had in the past as part of his seizure disorder.  In 2010, doctors began prescribing seizure medication.  In May 2010, a doctor noted that the Veteran had had a witnessed transient seizure in the emergency room (later characterized as tonic clonic seizure) with body numbness and visual loss, which necessitated an increase in his medication.  Between this date and June 2010, he had three seizure episodes involving loss of consciousness, confusion and weakness.  In June 2010, a doctor first diagnosed a seizure disorder, noted that the Veteran was experiencing seizure episodes fairly frequently and prescribed different medication.  During a VA examination conducted in March 2011, the Veteran reported seizures three to four times weekly, including one that month.  In October 2013, a doctor noted that the Veteran had not had any recent seizures and characterized the Veteran's seizure disorder as stable.  

The Veteran has clearly experienced frequent seizures or seizure-like episodes over the years, even while medicated, but not so frequent as to warrant a higher initial rating for the periods extending from October 11, 2005 and from November 10, 2007.  During these time periods, the Veteran experienced no major seizures and less than five to eight minor seizures weekly.  In fact during the entire course of this appeal, the Veteran experienced, at most, three to four minor seizures or seizure-like episodes weekly.  In June 2010, however, he experienced a major, tonic-clonic seizure.  As that occurred within six months of August 1, 2010, it is sufficient to establish the Veteran's entitlement to an initial rating of 40 percent, from August 1, 2010, under DC 8911.  There is no evidence of record of any other major seizures.  In fact, according to the March 2011 VA examiner, the Veteran's seizures are non-convulsive in nature. 

B.  Earlier Effective Dates

The Veteran seeks an effective date earlier than October 11, 2005 for grants of service connection for tension headaches and recurrent episodes of momentary loss of consciousness and blackouts.  According to September 2010 and September 2014 written statements and his January 2011 hearing testimony, these grants should have an effective date of November 25, 1977, to correspond with the date VA received his originally-filed claim for headaches and blackouts.  He claims that the RO's January 1979 rating decision denying this claim involved CUE.  

Allegedly, in November 1977, there was evidence (VA vocational rehabilitation reports) showing that the Veteran had headaches and blackouts.  The Veteran asserts that there was also evidence (type unspecified) connecting these conditions to his service and that, based on this evidence, he should have been granted service connection for headaches and blackouts.  The Veteran acknowledges that VA denied this claim in 1979 and again thereafter, but has no excuse for why he did not appeal those denials.  The Veteran refers to CUE the RO admitted in its December 2009 rating decision and interprets this admission as acknowledgement of CUE in the January 1979 rating decision being challenged.    

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2014).  If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i).  For reopened claims, the effective date shall be the date of receipt of the reopened claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

As alleged, the RO received the Veteran's original claim for service connection for headaches and blackouts on November 25, 1977, which it denied in a rating decision dated January 12, 1979.  The Veteran did not appeal this decision.  It is thus final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Veteran filed additional claims for service connection for headaches in September 1983 and July 2001.  The RO denied these claims by rating decisions dated December 1983 and March 2002, actions the Veteran did not appeal.  These decisions too are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103. 

The RO next heard from the Veteran on October 11, 2005, when it received his request to reopen the previously denied claims for service connection for headaches and blackouts.  The RO granted these claims by rating decision dated June 2006.  The effective date of these grants is October 11, 2005, the date the RO received the Veteran's claim to reopen.  Because this case involves a claim to reopen, under 38 C.F.R. § 3.400(r), the effective date may not be any earlier than October 11, 2005, the date of receipt of the reopened claim.  Sears v. Principi, 16 Vet. App. 244, 248 (2002) (statutory framework does not allow the Board to reach back to the date of original claim as a possible effective date for the grant of service connection when grant is predicated on a reopened claim ).   

For the Veteran to be awarded an effective date based on the filing of the original claim, he has to show that the RO's January 12, 1979 rating decision involved CUE.  In other words, he has to collaterally attack the earlier final and binding decision. Flash v. Brown, 8 Vet. App. 332, 340 (1995); see also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (there is no basis for a free-standing earlier effective date claim from matters addressed in a prior final and binding decision). 

In determining whether the RO's January 12, 1979 rating decision involves CUE, the Board must consider whether: (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the adjudicator incorrectly applied the statutory or regulatory provisions extant at the time; and 
(2) the error is undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (CUE is a very specific and rare kind of error, the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error).  There is a presumption of validity to otherwise final decisions, and when such decisions are collaterally attacked, as here based on CUE, the presumption is even stronger.  Id.; see also Grover v. West, 12 Vet. App. 109 (1999).

The Veteran asserts that, on January 12, 1979, there were VA vocational rehabilitation reports of which VA was constructively aware, which included findings of post-service headaches and blackouts.  He is in essence claiming that, at the time of the rating decision, the RO was not privy to the correct facts.  He does not allege that, on January 12, 1979, when the RO first denied the Veteran service connection for headaches and blackouts, it incorrectly applied the law then in effect.

For the sake of further argument, the Board concedes that the correct facts were not before the RO on January 12, 1979 and finds error as a result.  The evidence shows that, after the Veteran filed his original claim for service connection for headaches and blackouts, the RO offered him an opportunity to undergo a VA examination, to which the Veteran failed to report.  The RO thus denied the claim on the basis that the evidence of record was insufficient to prosecute.  Service treatment records in the claims file at that time showed that the Veteran had headaches and blackouts during service, not long before filing this original claim. so it is not unreasonable to accept that he still had these problems at the time of the filing.  Even so, any resultant error was not outcome determinative and is therefore insufficient to establish CUE.  Had the RO been privy to these records, it would have had evidence of in-service and post-service headaches and blackouts.  Even with such evidence, reasonable minds could differ regarding whether service connection should be granted.  Such records did not reportedly include a diagnosis of a neurological condition manifested by the headaches and blackouts.  In fact, when the RO subsequently denied the same claims, it acknowledged having such evidence of record, but still denied the claims based either on the absence of evidence of a disability to which the headaches and blackouts could be attributed, or on the absence of a nexus opinion.  The conceded error is therefore of the sort which, had it not been made, would not have manifestly changed the outcome.  

The Veteran refers to CUE the RO admitted in its December 2009 rating decision and interprets this admission as acknowledgement of CUE in the January 1979 rating decision being challenged.  However, the CUE the RO admitted in December 2009 pertained to actions taken in a June 2006 rating decision (granted service connection for headaches, but assigned an effective date earlier than the receipt date of the original claim) and a November 2006 Decision Review Officer Decision (assigned the recurrent episodes of momentary loss of consciousness and blackouts an increased 40 percent rating, effective the entire time period beginning on November 10, 2007).  The RO's admission did not refer to any action taken in the January 1979 rating decision.    

On January 12, 1979, when first denying the Veteran service connection for headaches and blackouts, the RO correctly applied the law then in effect.  Even assuming it was not then privy to the correct facts, any associated error was not outcome determinative.  Based on these facts, the Board finds that the January 12, 1979 rating decision does not involve CUE and, as such, remains a final, binding decision.  





ORDER

An initial rating in excess of 20 percent for recurrent episodes of momentary loss of consciousness and blackouts, from October 11, 2005, is denied.

An initial rating in excess of 40 percent for recurrent episodes of momentary loss of consciousness and blackouts, from November 10, 2007, is denied.  

An initial 40 percent rating for recurrent episodes of momentary loss of consciousness and blackouts, from August 1, 2010, is granted.  

An effective date earlier than October 11, 2005 for a grant of service connection for tension headaches, to include whether there was CUE in a January 1979 rating decision denying entitlement to service connection for migraine headaches with blackouts, is denied.

An effective date earlier than October 11, 2005 for a grant of service connection for recurrent episodes of momentary loss of consciousness and blackouts, to include whether there was CUE in a January 1979 rating decision denying entitlement to service connection for migraine headaches with blackouts, is denied.


REMAND

The Board regrets the delay that will result from remanding, rather than immediately deciding, these remaining claims of entitlement to a higher initial rating for tension headaches, evaluated as 10 percent disabling from October 11, 2005 and as 50 percent disabling from March 17, 2011, and entitlement to a TDIU, but further action is necessary to ensure the record is complete.

The Veteran claims that his headaches are more disabling than the initial ratings reflect, resulting in an inability to work.  In its April 2013 rating decision increasing the rating assigned the Veteran's tension headaches to 50 percent, effective from March 17, 2011, the RO indicated that this action satisfies the Veteran's pending appeal on this claim.  The RO based this finding on the fact that a 50 percent rating is the maximum assignable rating under Diagnostic Code (DC), the DC governing ratings of migraines.  See 38 C.F.R. § 4.124a, DC 8100 (2014).  However, for the time period prior to May 17, 2011, the question of whether the Veteran is entitled to an initial higher schedular rating remains and, for the entire time period at issue, the question of whether the Veteran is entitled to an initial extraschedular rating also remains.  As the Veteran is still in receipt of less than the maximum available rating for his headaches, his claim for a higher initial rating for headaches remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  

During a May 2009 VA examination, the Veteran reported that he was terminated from his job at Coca Cola in 1995 based on his headaches.  He further reported that he had not had regular employment since that job.  There is no employment information of record to substantiate this assertion and VA has not informed the Veteran that any such evidence should be secured.  Although such evidence would be dated approximately 10 years prior to the beginning date of the appeal period, it is still pertinent.  Headaches are schedularly rated based, in part, on their economic impact.  In addition, if the schedular rating criteria are inadequate to rate the Veteran's headaches, they may warrant an extraschedular rating, which too involves determining the extent to which a disability interferes with employability.  See 38 C.F.R. § 3.321 (2014).   

To date, VA has not obtained a medical opinion discussing whether the Veteran's headaches, alone, caused severe economic inadaptability prior to May 17, 2011, or marked interference with employment at any time during the course of this appeal.  Rather, during a May 2009 VA examination, the examiner found the Veteran unemployable in a physical job secondary to physical impairments.  The examiner also noted that, due to associated pain and tension headaches, the latter of which caused the Veteran to lose a job in the past, he did not believe the physical impairments would allow the Veteran to engage in sedentary employment.      

In addition, since 2001, the Veteran has asserted that his seizures and/or headaches render him unemployable, thereby raising a claim for a TDIU as a component of the higher initial rating claims decided above and remanded here.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO granted this claim during the course of this appeal, but from March 17, 2011 only.  Given the Board's decision above, which, when effectuated, has the potential of increasing the Veteran's combined disability rating, it is necessary for the AOJ to consider the Veteran's entitlement to this benefit prior to March 17, 2011.  

Accordingly, these claims are REMANDED for the following action: 

1.  Contact the Veteran and inform him that it is his responsibility to submit information from his prior employers, including Coca Cola, which substantiates his May 2009 assertion that he was terminated from his last job due to the severity of his headaches. 

2.  Once any employment information is received, transfer the Veteran's claims file to a VA examiner for an opinion regarding the severity of the Veteran's headaches.  Request the examiner do the following:

a.  Review the claims file, including any employment information received as a result of the above instruction, paying particular attention to VA treatment records dated as early as 2001 (show regular treatment for complaints of persistent headaches). 

b.  Indicate in writing in the report that the review included this pertinent information. 

c.  Offer an opinion regarding whether, prior to May 17, 2011, the Veteran's headaches caused severe economic inadaptability, or whether, at any point during the course of this appeal, they caused marked interference with employment.

d.  Provide detailed rationale for the opinion with references to the record.  If the opinion cannot be expressed without resorting to speculation, indicate in writing in the record why such is the case and what evidence is needed to aid in providing such an opinion. 

3.  Review the opinion to ensure it includes all requested information and, if not, return it to the examiner for correction.

4.  Readjudicate the headache claim based on all evidence of record, including by considering whether the Veteran's headaches warrant a higher initial schedular rating prior to May 17, 2011, or an extraschedular rating during any period of time at issue in this appeal.  Also adjudicate the claim for a TDIU, prior to March 17, 2011.  If either claim is denied, send the Veteran and his representative a supplemental statement of the case and afford them the appropriate amount of time to respond before returning the file to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


